DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This application has been reassigned within 1631. Response should be directed to the Examiner listed at the end of the action.  This rejection is non-final.
	Claims 22-42 are under examination. Claims 1-21 have been canceled.
	The election of species requirement is WITHDRAWN and all claims are examined herein.
	Applicant’s arguments and amendments filed 7/5/2022 have been entered and carefully considered but are not persuasive.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
In claims 22, 30, and 37 the generic placeholder is “a thermal cycler instrument configured to:”, and the specialized function is: “generate proximity binding assay data comprising at least one set of test sample data, at least one set of reference sample data, at least one background sample data set, and at least two sets of calibration sample data by processing samples to perform a proximity binding assay on the samples using respective first and second biorecognition probes comprising respective first and second strands of oligonucleotide sequences having respective complementary free distal ends such that the respective first and second strands of oligonucleotide sequences, when in proximity to each other, can produce a target for amplicon formation, the samples comprising at least one test sample, at least one reference sample, at least one background sample, and at least two calibration samples, wherein the at least one background sample is designed to not include the target protein such that the at least one background sample data set is usable to compensate for at least one of amplicon formation in absence of the target protein and binding influenced by reaction matrix effects in the at least one set of test sample data and the at least one set of reference sample data;”.
In claims 22, 30, and 37 the generic placeholder is “a processor configured to:”, and the specialized function is: “estimate one or more parameter values of an exponential model (EM) fold change formula by using the at least two sets of calibration data generated from at least two calibration samples having known quantities of the target protein; and calculate a quantity of the target protein and an associated confidence interval using the linear regression lines calculated for the at least one set of test sample data and the at least one set of reference sample data and the EM fold change formula with the one or more parameter values estimated from the at least two sets of calibration sample data.”.
In claims 24, 32, 39 the generic placeholder is “the processor further configured to:”, and the specialized function is: “detect outlier Ct values by determining if a background corrected Ct value deviates from its replicate group median by more than a number of standard deviations.”.
In claims 27, 35, 41 the generic placeholder is “a thermal cycler instrument” from claim 22, and the specialized function is: “the at least one set of calibration sample data is generated from a standard solution of ligation product (LP) and wherein the one or more parameter values estimated for the EM fold change formula comprise one or more pure LP intercepts.”.
In claims 29, 36 and 42 the generic placeholder is “a thermal cycler instrument” from claim 22, and the specialized function is: “the at least one set of calibration sample data is generated from at least a pair of calibration samples for which the relative protein quantity is known and wherein the parameter value estimated for the EM fold change formula comprise an EM threshold.”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-42 are rejected under 35 USC 112(b) or 112 (second paragraph) as they fail to particularly point out and distinctly claim the subject matter which applicant regards as his invention.  
As set forth above, claim limitations identified above invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
In claims 22, 30, and 37 the generic placeholder is “a thermal cycler instrument configured to:”, and the specialized function is: “generate proximity binding assay data comprising at least one set of test sample data, at least one set of reference sample data, at least one background sample data set, and at least two sets of calibration sample data by processing samples to perform a proximity binding assay on the samples using respective first and second biorecognition probes comprising respective first and second strands of oligonucleotide sequences having respective complementary free distal ends such that the respective first and second strands of oligonucleotide sequences, when in proximity to each other, can produce a target for amplicon formation, the samples comprising at least one test sample, at least one reference sample, at least one background sample, and at least two calibration samples, wherein the at least one background sample is designed to not include the target protein such that the at least one background sample data set is usable to compensate for at least one of amplicon formation in absence of the target protein and binding influenced by reaction matrix effects in the at least one set of test sample data and the at least one set of reference sample data;”.
Claims 22, 30 and 37 fail to particularly point out and distinctly claim the algorithms, structures, or step-by-step instructions for performing that specialized function. A thermal cycler instrument is a heating block programmed to raise and lower temperatures at various points in time, to heat or cool samples of a particular type of enzymatic reaction within a tube or plate, typically a process related to PCR.  The thermal cycler instrument itself does not generate data.  The thermal cycler merely carries out the program provided by a processor for increasing or decreasing heat, over a certain number of cycles, in the presence of the samples being acted upon.  As such it is entirely unclear how a thermal cycler is intended to “generate data.”  At best, it allows an enzymatic reaction to proceed for a designated number of cycles, followed by detection (by a sensor, or other detection process) of the results of that enzymatic process.  These concepts are not equivalent.  The detection element requires particular programming itself through a programmed processor to determine when a result is positive, or negative, and the intensity of any positive reaction. Each of the data generation steps completely lacks the required algorithms, structures or step-by-step processes which are to be performed by the “thermal cycler instrument” or any implied processor within. The functions within this specialized function limitation appear to be directing the design of the experiment, and imply certain steps of carrying out that experiment.  The design of the proximity binding assay is actually carried out by a scientist or researcher, and not the thermal cycler instrument.  Similarly, the experimental steps (of binding and amplification) are carried out in the presence of the thermal cycler, but the thermal cycler itself does not carry out binding or amplification reactions.  The thermal cycler instrument merely provides a convenient source of cycling heating and cooling.  For the detection of any results of the proximity binding assay, additional steps of detecting the results from each well or tube, and then applying specific statistical analyses on those results are clearly required.  The claim is lacking.  While the claims are read in light of the specification, limitations from the specification cannot be read into the claims. 
In claims 22, 30, and 37 the generic placeholder is “a processor configured to:”, and the specialized function is: “estimate one or more parameter values of an exponential model (EM) fold change formula by using the at least two sets of calibration data generated from at least two calibration samples having known quantities of the target protein; and calculate a quantity of the target protein and an associated confidence interval using the linear regression lines calculated for the at least one set of test sample data and the at least one set of reference sample data and the EM fold change formula with the one or more parameter values estimated from the at least two sets of calibration sample data.”
Claims 22, 30, 37 fail to particularly point out and distinctly claim the algorithms, structures, or step-by-step instructions for performing these specialized functions. The claims fail to particularly point out the particular EM algorithm applicant intends to utilize in these steps, or how to apply such an algorithms to the data at hand.  It is unclear how this estimation of parameters affect the calculation of the quantity of any given target.  Merely “using the linear regression lines” is not a specific description of what data is required, and how that data is to be used to calculate that concentration. One of skill would not be apprised as to what particular functions Applicant applies to achieve the desired result. While the claims are read in light of the specification, limitations from the specification cannot be read into the claims. 
In claims 23, 31, 38 the generic placeholder is “the processor further configured to:”, and the specialized function is: “to detect and remove outlier Ct values before determining the linear range for the background corrected Ct values.” Claims 23, 31 and 38 fail to particularly point out and distinctly claim the algorithms, structures, or step-by-step instructions for performing that specialized function. The claim fails to particularly set forth how outliers are to be identified such that they can be eliminated before determining any linearity, or linear range.  This is critical, as the definition of the outliers can greatly affect the results of any subsequent calculations. One of skill would not be apprised as to what particular functions Applicant applies to achieve the desired result. While the claims are read in light of the specification, limitations from the specification cannot be read into the claims. 
In claims 27, 35, 41 the generic placeholder is “a thermal cycler instrument” from claim 22, and the specialized function is: “the at least one set of calibration sample data is generated from a standard solution of ligation product (LP) and wherein the one or more parameter values estimated for the EM fold change formula comprise one or more pure LP intercepts.” As set forth above, the thermal cycler instrument itself does not carry out any data generation.  As such the claim completely lacks the necessary algorithms, step-by-step directions or structures by which this specialized function is to be carried out.
In claims 29, 36 and 42 the generic placeholder is “a thermal cycler instrument” from claim 22, and the specialized function is: “the at least one set of calibration sample data is generated from at least a pair of calibration samples for which the relative protein quantity is known and wherein the parameter value estimated for the EM fold change formula comprise an EM threshold.”. As set forth above, the thermal cycler instrument itself does not carry out any data generation.  As such the claim completely lacks the necessary algorithms, step-by-step directions or structures by which this specialized function is to be carried out.
MPEP 2181.II.B: “For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).” Additionally, “To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239.”  Finally, “Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239...”
Therefore, claims 22-42 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 22-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The function of the written description requirement is to ensure that the inventor had possession of the specific subject matter later claimed as of the filing date of the application relied on... In re Herschler, 591 F.2d 693, 700-01, 200 USPQ 711, 717 (CCPA 1979), further reiterated in In re Kaslow, 707 F.2d 1366, 217 USPQ 1089 (Fed. Cir. 1983); see also MPEP §§ 2163 - 2163.04.
Functional claim limitations may be adequately described if: (1) The written description adequately links or associates adequately described particular structure, material, or acts to perform the function recited; or (2) it is clear based on the facts of the application that one skilled in the art would have known what specific structure, material, or acts disclosed in the specification perform the specialized function. See Aristocrat Techs. Australia PTY Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1336-37, 86 USPQ2d 1235, 1242 (Fed. Cir. 2008) 
Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure." Additionally, "[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’") (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999))
An invention described solely in terms of a method of its desired function lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. The description needed to satisfy the requirements of 35 U.S.C. 112  "varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. For inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession. 
Considering claims 22-42, the claimed calculating target protein concentration using the technology of thermal cyclers, and the performance and analysis of proximity binding assays as described is considered in the art to be unpredictable.  The claimed invention, drawn to calculating target protein concentration through proximity binding assays, employs the generic placeholders for “means” and the identified specialized functions as set forth above.
The level of the skill and knowledge of one skilled in the art of bioinformatics is high.  Bioinformatics combines biological and technical knowledge with skills related to computers and sophisticated data analysis.  In particular, the prior art of record relating to the claimed proximity binding assay (also known as proximity ligation assay) technology illustrates the unpredictable nature of the technology, and underscores the requirement for a higher level of disclosure required.
For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function... See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). The structure disclosed in the written description of the specification is the corresponding structure only if the written description of the specification or the prosecution history clearly links or associates that structure to the function recited in a means- (or step-) plus-function claim limitation under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. See B. Braun Medical Inc., v. Abbott Laboratories, 124 F.3d 1419, 1424, 43 USPQ2d 1896, 1900 (Fed. Cir. 1997). 
In order to practice the claimed invention one of skill in the art must utilize a thermal cycler instrument to design and carry out proximity binding assays.  Additionally, a processor is required to make other statistical calculations, to arrive at a target protein concentration.  The actual calculations, algorithms, or steps for specifically performing the steps and specialized functions of the claims are not clearly provided by the disclosure. While the specification provides some algorithms or flowcharts related to one or more processes or calculations, there is not a clear basis linking specific algorithmic processes to specific steps within the entire scope of the claim, and an issue exists as to whether the disclosure is adequate to perform the entire claimed function(s). 
The specification provides a high level, generic description of the invention in the summary pages 2-3.  Generic description of possible data, possible interpretations, possible applied algorithms and possible outcomes are set forth in the detailed description beginning at [0029]. Figures 1-13 provide flow charts and other black box depictions which provide only the same results-based language of the claims, and do not link specific algorithms or step by step directions to any particular limitation of the claims. The example of the disclosure, beginning at page 26, comprise a variety of steps and algorithms not clearly required in the independent claims to achieve the desired goals.  Therefore, there is no clear linkage between this disclosure and each required specialized function. The claims fail to set forth the minimally sufficient set of steps required for achieving the specialized function, to meet the ultimate goal of the invention. The disclosure fails to link specific algorithms, structures or step-by-step instructions to the specialized function(s) and therefore the claims lack sufficient written description for the specialized functions.
The state of the art of PBA technology can be represented by AB 2720 thermal cycler (2010), XX and/or XX.  
Initially, the thermal cycler as recited in independent claim 22, fails to set forth the steps, algorithms, or structures to carry out the specialized functions as recited.  As pointed out above, the thermal cycler is a convenient programmable device for providing cycles of heating and cooling to a set of samples. The thermal cycler instrument does not design or carry out any particular experimental steps such as the PBA itself.  The specification, at paragraphs 35-36 appears to acknowledge this, as only thermal cycler related functions are disclosed, and not specific steps related to designing or carrying out any particular process or experiment.  A representative thermal cycler instrument is the Applied Biosystems 2720 Thermal Cycler, and the manual for operating this device as of 2010 is provided.  The System Overview section sets forth a diagram of the instrument, which comprises a sample block, a control panel, a power switch, and a data port named RS485.  None of these elements carries out the specialized functions as set forth in independent claims 22, 30 and 37.  The control panel allows direct programming of specific times, temperatures, cycles et al that the instrument can perform. These functions do not design or create any biorecognition probes, they do not provide samples, they do not provide any buffers, enzymes, or other elements required to carry out PBA.  The thermal cycler utilities function can display a Tm calculator, so that the researcher can input data to calculate a Tm.  Similarly, this utilities function can provide diagnostics, run performance tests of heating and cooling rate, run temperature verification and uniformity tests, or upgrade the firmware. This is emphasized at page 1-6, where the “method” carried out by the instrument is a set of instructions in which the researcher specifies hot the instrument should heat and cool your samples in a PCR thermal profile. None of these elements carry out the required specialized functions as claimed.  The manual does not provide any specialized methods related to any proximity binding assay, or proximity ligation assay.  The various basic methods, and flowcharts as disclosed are related to generic PCR processes, and not any specific to the design or carrying out of PBA or PLA.  
With respect to the PBA or PLA experiments themselves, Weibrecht is a representative review published around the time of the earliest effective filing date (2010).  Weibrecht provides a review of PLA processes, and how they can be used to carry out certain types of investigation, including the detection of minute amounts of protein.  Weibrecht notes that a large variety of interchangeable approaches exist, allowing for a large number of method variants for any proteomics process.  Weibrecht emphasizes that each method has advantages and disadvantages that must be thoroughly considered when designing such experiments (p401-402). PLA experiments are discussed beginning at p404.  
“The PLA method combines the dual recognition of a probe-targeted assay with a split-reporter approach, creating a selective and sensitive method for specific detection of proteins and protein–protein interactions. In this method, a pair of proximity probes (consisting of antibodies to which an oligonucleotide has been conjugated) are used to target the protein of interest. The antibodies are functionalized by either direct covalent coupling of an oligonucleotide [25], or noncovalently by incubating biotinylated antibodies with a streptavidin-modified oligonucleotide [26]. Upon binding of two such proximity probes to adjacent epitopes on one protein or two molecules in a complex, a connector oligonucleotide is added that hybridizes to both proximity probes. It then templates the enzymatic ligation of the oligonucleotides carried by the proximity probes into a full-length molecule. This newly created DNA molecule is a surrogate marker for the detected protein and can then serve as a template for PCR, utilizing the exponential amplification of PCR to obtain powerful signal amplification.”

Weibrecht notes that small amounts of sample are required, and that the dynamic range of the analysis is increased with respect to traditional ELISA based assays for protein quantification. Both in vitro and in situ type experiments are discussed. Elements related to increasing dynamic range, specificity and selectivity are discussed, and it is noted that each sub-element requires significant consideration and testing to achieve the desired calculation of target protein calculations.  Elements related to the protein-binding aspect, the conjugated oligonucleotides, the linker oligonucleotide, the ligation aspect, the PCR aspect and the detection of any PCR reaction product that results from an experiment are all critical elements which can end in inaccurate results if not properly considered and designed.    
The skilled practitioner would first turn to the instant specification to identify the specific algorithms or steps required by the specialized functions recited by the claims. However, the instant disclosure does not provide a written description of those specialized functions, and fails to link the particular algorithms or processes disclosed by the specification to specific functional limitations of the claims. As such, the skilled practitioner would turn to the prior art for guidance as to any known correlations between the disclosed structures or algorithms, and the specialized functions of the claims, however, the prior art shows that any given PBA or PLA method requires significant inventive skill and decision making, in order to achieve a process that reliably and specifically determines target protein concentration.  As such, the claims lack adequate written description.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-42 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims recite systems, processes, and computer program products.
With respect to step  (2A)(1) The claims recite an abstract idea of making statistical calculations on data from a proximity binding assay, to calculate target protein concentration. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2).
Claims 22, 30 and 37 are independent, with similar limitations. Only claim 22 is referred to here for clarity.
	Mathematical concepts recited in claim 22, 30, 37 include:
 “determine cycle threshold (Ct) values for the at least one set of test sample data and the at least one set of reference sample data;” (a mathematical concept of making a calculation as to the cycle number at which a positive result is first obtained.) 
“calculate background corrected Ct values for each value in the at least one set of test sample data and the at least one set of reference sample data using a corresponding value in the at least one background sample data set;” (a mathematical concept of calculating a level of background signal, and using that to correct the initially calculated Ct.) 
“determine a linear range for the background corrected Ct values as a function of sample quantity;” (a mathematic concept of utilizing sample data to determine the range at which the detection of positive reactions is in a linear range.)
“calculate a linear regression line for each linear range that is determined;” (a mathematic concept of performing a linear regression calculation.) 
“estimate one or more parameter values of an exponential model (EM) fold change formula by using the at least two sets of calibration data generated from at least two calibration samples having known quantities of the target protein;” (a mathematical concept of estimating a value, by calculating a particular EM algorithm)
“and calculate a quantity of the target protein and an associated confidence interval using the linear regression lines calculated for the at least one set of test sample data and the at least one set of reference sample data and the EM fold change formula with the one or more parameter values estimated from the at least two sets of calibration sample data.” (mathematic concept of calculating a quantity of a target protein and a confidence interval using previously calculated values.)
	Therefore, the claims explicitly recite elements that, individually and in combination, constitute one or more judicial exceptions.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d). The claimed additional elements are analyzed alone or in combination to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claims 22, 30 and 37 recite the additional elements that is not an abstract idea: the steps allegedly carried out by the thermal cycler, including “generating proximity binding assay data” which is a data gathering step. The samples, the carrying out of the PBA using biorecognition probes, the design of the probes are all elements of data gathering.
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g). 
	Claims 22, 30 and 37 also recite the additional non-abstract element of  “a thermal cycler instrument” and “a processor” of a computer system.
	The claims do not describe any specific computational steps by which the thermal cycler, or the processor performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims require nothing more than a generic computer to perform the functions that constitute the judicial exception.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not recite integrate that abstract idea into a practical application. (see MPEP 2106.05(f)).
	Dependent claims 23-29, 31-36 and 38-42 have been analyzed with respect to 2A-2.  Dependent claims 23-29, 31-36 and 38-42 each are directed to further abstract limitations.  Additional abstract limitations cannot integrate the judicial exception into a practical application as they are a part of that exception. 
	None of these dependent claims recite additional elements, alone or in combination, which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claims 22, 30 and 37: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  Swartzman (2010), Liao (2010) and Yoshida (2009) each provide methods for performing PLA or PBA, utilizing bioconjugate probes, to determine the quantity of a target protein.  Standard replicates, control reactions both comprising and lacking the target, and standard reagents are all disclosed by these references.  As such, the prior art recognizes that this data gathering element is routine, well understood and conventional in the art.  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	
	With respect to claims 22, 30 and 37:	the computer related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  Each of Swartzman, Liao, and Yoshida cited above disclose computer systems or computing elements which are capable of performing the same functions.  As such, the prior art recognizes that these computing elements are routine, well understood and conventional in the art.  Generic thermal cycler instruments are also disclosed. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	Dependent claims 21-29, 31-36 and 38-42 have been analyzed with respect to step 2B. Dependent claims 21-29, 31-36 and 38-42 each provide additional abstract limitations.  Additional abstract limitations cannot provide significantly more than the judicial exception as they are a part of that exception. None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	In combination, the generation of the data, acted upon by the judicial exception, performed in a generic computer or generic computing environment fail to rise to the level of significantly more.  The data gathering steps provide the data for the judicial exception, which is carried out by the general purpose computers.  No non-routine step or element has clearly been identified.
The claims have all been examined to identify the presence of one or more judicial exceptions.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether the additional limitations integrate the judicial exception into a practical application.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether those additional limitations provide an inventive concept which provides significantly more than those exceptions.  Individually, the limitations of the claims and the claims as a whole have been found lacking.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
NOTE: this claim, while computer-implemented, is largely a data analysis type claim: data is obtained, analyzed, and new data is output. In response to this rejection, Applicant is encouraged to consider the following:
It is the integration of the judicial exception with a practical application that takes a judicial exception into the realm of being patent-eligible.  If the claim is sufficiently computer-related and/or improves its otherwise relevant field, at least the following Federal Circuit opinions may be relevant to an argument in this context: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  
Since several of these opinions relate to inventions which were to some extent computer-related, arguments related to these opinions should clearly identify the particular field in which asserted improvement occurs in the claims.  These arguments generally rely on there being an "improvement" clearly on the record and in the independent claims.  One approach to clearly placing an improvement argument on the record is to show that: 1) a particular improvement is identified (assertion of general "improvement" cannot suffice); 2) there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and 3) any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  
As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.

Applicant’s Arguments:
	Applicant’s arguments with respect to the 2019 guidelines are not the current standard for determination of patent-eligibility.  Applicant is directed to MPEP 2106 where the most current guidelines are provided.  Any previous guidance not specifically incorporated is no longer timely or persuasive.  
	MPEP 2106.03: “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams... SAP America, Inc. v. InvestPic, LLC… (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc…(holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea); and Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.)…(identifying the concept of ‘‘managing a stable value protected life insurance policy by performing calculations and manipulating the results’’ as an abstract idea).”
	Additionally, these calculations recited in the claims do not appear to be incidental to the claimed invention, as they are the calculations required to obtain the quantitation of the target protein.  These calculations are critical parts of the invention.
	According to the current MPEP 2106, the limitations determined to recite mathematic concepts do indeed fall within those identified by the courts to represent abstract ideas.
	With respect to the arguments that the calculations made by the processor provide an improvement, the elements of the abstract idea cannot alone provide the improvement.  The steps which provide this alleged improvement are the same steps identified as providing the abstract ideas. The improvement in the protein quantification (carried out by the judicial exception) does not provide an improvement in the technology of proximity binding assays (PBA). The PBA is carried out, unchanged, whether or not the judicial exception is applied. (Cleveland Clinic Foundation: using well-known or standard laboratory techniques is not sufficient to show an improvement (MPEP2106.05(a)).
	Further to the arguments of improvement, the improvement in the quantification of the target protein (carried out by the judicial exception) does not require a non-conventional interaction with a specific element of a computer as was required in Enfish. The improvement in the quantification (carried out by the judicial exception) does not improve the functionality of the computer itself. It does not improve a technology by enabling the automation of a task which previously could not be performed. as in McRo.
	Therefore, when the elements of Applicant’s claims 22, 30 and 37 are considered individually and in combination they do not provide an inventive concept, such as a specific limitation beyond the judicial exception that is not well-understood, routine, and conventional in the field. Instead, the additional elements of Applicant’s claims 22, 30 and 37 simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
	Further, with respect to the arguments regarding the alleged improvement, it is unclear that the independent claims recite all the necessary and sufficient steps required to achieve that improvement. MPEP 2106.05(a): “An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102- 03; DDR Holdings, 773F.3d at 1259, 113 USPQ2d at 1107.”
The MPEP sets forth that “if the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.” Applicant’s arguments cannot take the place of evidence.
With the reassignment of the application, Applicant is invited to schedule an interview with the examiner if further information or interpretation would be helpful.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 22 30, 37 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Yoshida (2009).
	The earliest effective filing date for this application is 11/16/2010.
	Yoshida et al. Antibody-specific aptamer-based PCR analysis for sensitive protein detection.  Analytical bioanalytical chemistry vol 395, p1089-1096.
	With respect to the independent claims 22, 30 and 37, Yoshida provides methods, computer systems and thermal cycler instruments, as well as computer program products for carrying out the invention at the Materials and Methods section, including ABI Fast Real-time PCR systems, and a computer system comprising processors to analyze data.  With respect to the steps of carrying out the proximity binding assay as set out as being performed by the thermal cycler instrument, the steps for carrying out the method are set forth at the Materials and Methods section.  With respect to the samples, Yoshida provides a variety of potential samples, to be tested in replicates, including calibration and reference reactions both including, or lacking known quantities of the target protein, as well as control reactions of biorecognition probes not capable of reacting to the target protein.  (Materials and methods, p1090-1092.) With respect to the biorecognition probes, these probes comprise an oligonucleotide, conjugated or bound to a specific antibody (Rabbit, Anti-Actin) to make the rabbit antibody aptamer R18, which meets the requirements of the probes. As set forth by Yoshida, “The proximity ligation assay (PLA) is a sensitive detection method that can reportedly quantify zeptomolar amounts of target molecules
in solution.” P1090. The Real-time PCR and the Real-Time immune-aptamer PCR analysis are carried out to generate the required data.  
	The generated PBA data is then analyzed in a computer or computing environment to  calculate Ct values, based on averaged, or normalized Ct values for each reaction, including those with no template, those with no protein, and those with standardized amounts of the aptamer R18.  The change in the Ct was calculated by utilizing results of non-template iaPCR control reactions: the non-template reaction provide the background Ct values.  “Each delta Ct value was normalized by subtracting the average Ct value from 35, which is the final cycle of the quantitative PCR analysis (i.e., based on the results that the non-template iaPCR controls (NTC) in this experiment were always more than 35 cycles): Delta Ct = NTC (35) – Ct (observed).  Specificty was analyzed using IgG molecules from other species.  The quantitative iaPCR reactions were analyzed according to the real-time iaPCR method. (p1092).  Figure 2A shows standard amplification curves for determined quantities of R18 aptamers.  Steps for determining the linear range and the calculation of the linear regression line are illustrated in Fig 2B. Figure 2B shows the standard curve which is obtained by plotting the R18 copies vs the cycle threshold Ct.  This leads to the calculation of the correlation coefficient, the slope, and the intercept: all measures for assessing the PCR data.  This is performed for all samples and reactions.
	“The quantitative amplification data with the SYBR Green I fluorescence signal above the background are shown in Fig. 2a. In addition, the threshold cycle values (y-axis) and the logarithm of the amount of RNA aptamer (x-axis) are plotted in Fig. 2b. In this feasibility study, a correlation between the Ct value and the amount of the RNA aptamer was observed. The
calculated correlation coefficient was R=0.9998. The linear standard fitting was observed from 600 molecules to 6 billion molecules. The slope value was calculated as −3.2265, which was approximately the same as the theoretical value of 100% PCR amplification efficiency.
The sizes of RNA or DNA aptamers reported in the literature are usually 50- to 150-mers, which are suitable sizes for efficient PCR amplification with Taq polymerase. The size of the immuno-aptamer R18 is 74 bp, and this is one of the reasons why R18 works for the quantitative analysis.” (p1092).

The calibration samples with known quantities of the R18 aptamer are used with the other generated data to calculate a quantity of the target protein.  Fig 5 is a comparison of the iaPCR process and the standard ELISA process for determining the quantity of the target protein, which in Fig 5 is VEGF.  The known concentrations are set forth on the x-axis, and the delta Ct on the y-axis, and the absorbance at 450 on the right hand y-axis.  Table 1 shows a comparison of the ELISA assay, the Immuno-PCR method, and the iaPCR method.  
“The data indicated that  the iaPCR method increased the LOD sensitivity by more than 100-fold with the same combination of ELISA antibodies. The standard curve of the quantitative iaPCR analysis of the rabbit antibody (Fig. 6a) and hVEGF (Fig. 6b) shows a correlation coefficient R>0.99. The dynamic range of the immuno-aptamer PCR method was observed over 4–5 orders of log magnitude, while that of the ELISA detection is generally 2 orders of  magnitude. The data revealed that the iaPCR method has the potential to expand the quantitative dynamic range by about 100- to 1,000-fold, with the original ELISA antibody combination and without any modification of the rabbit IgG. The only extra step is the optimization of the concentrations of the primers and the immuno-aptamer R18.” (P1094)

	This is equivalent to the EM fold change calculations as set forth in the independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 23-29, 31-36 and 38-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshida as applied to claims 22, 30 and 37 above, in view of Goll (2006)
Yoshida et al. Antibody-specific aptamer-based PCR analysis for sensitive protein detection.  Analytical bioanalytical chemistry vol 395, p1089-1096.
Goll (2006) Evaluation of absolute quantitation by nonlinear regression in probe-based real-time PCR. BMC Bioinformatics vol 7: 107, 11 pages.
	With respect to the independent claims 22, 30 and 37, Yoshida provides methods, computer systems and thermal cycler instruments, as well as computer program products for carrying out the invention at the Materials and Methods section, including ABI Fast Real-time PCR systems, and a computer system comprising processors to analyze data.  With respect to the steps of carrying out the proximity binding assay as set out as being performed by the thermal cycler instrument, the steps for carrying out the method are set forth at the Materials and Methods section.  With respect to the samples, Yoshida provides a variety of potential samples, to be tested in replicates, including calibration and reference reactions both including, or lacking known quantities of the target protein, as well as control reactions of biorecognition probes not capable of reacting to the target protein.  (Materials and methods, p1090-1092.) With respect to the biorecognition probes, these probes comprise an oligonucleotide, conjugated or bound to a specific antibody (Rabbit, Anti-Actin) to make the rabbit antibody aptamer R18, which meets the requirements of the probes. As set forth by Yoshida, “The proximity ligation assay (PLA) is a sensitive detection method that can reportedly quantify zeptomolar amounts of target molecules
in solution.” P1090. The Real-time PCR and the Real-Time immune-aptamer PCR analysis are carried out to generate the required data.  
	The generated PBA data is then analyzed in a computer or computing environment to  calculate Ct values, based on averaged, or normalized Ct values for each reaction, including those with no template, those with no protein, and those with standardized amounts of the aptamer R18.  The change in the Ct was calculated by utilizing results of non-template iaPCR control reactions: the non-template reaction provide the background Ct values.  “Each delta Ct value was normalized by subtracting the average Ct value from 35, which is the final cycle of the quantitative PCR analysis (i.e., based on the results that the non-template iaPCR controls (NTC) in this experiment were always more than 35 cycles): Delta Ct = NTC (35) – Ct (observed).  Specificty was analyzed using IgG molecules from other species.  The quantitative iaPCR reactions were analyzed according to the real-time iaPCR method. (p1092).  Figure 2A shows standard amplification curves for determined quantities of R18 aptamers.  Steps for determining the linear range and the calculation of the linear regression line are illustrated in Fig 2B. Figure 2B shows the standard curve which is obtained by plotting the R18 copies vs the cycle threshold Ct.  This leads to the calculation of the correlation coefficient, the slope, and the intercept: all measures for assessing the PCR data.  This is performed for all samples and reactions.
	“The quantitative amplification data with the SYBR Green I fluorescence signal above the background are shown in Fig. 2a. In addition, the threshold cycle values (y-axis) and the logarithm of the amount of RNA aptamer (x-axis) are plotted in Fig. 2b. In this feasibility study, a correlation between the Ct value and the amount of the RNA aptamer was observed. The
calculated correlation coefficient was R=0.9998. The linear standard fitting was observed from 600 molecules to 6 billion molecules. The slope value was calculated as −3.2265, which was approximately the same as the theoretical value of 100% PCR amplification efficiency.
The sizes of RNA or DNA aptamers reported in the literature are usually 50- to 150-mers, which are suitable sizes for efficient PCR amplification with Taq polymerase. The size of the immuno-aptamer R18 is 74 bp, and this is one of the reasons why R18 works for the quantitative analysis.” (p1092).

The calibration samples with known quantities of the R18 aptamer are used with the other generated data to calculate a quantity of the target protein.  Fig 5 is a comparison of the iaPCR process and the standard ELISA process for determining the quantity of the target protein, which in Fig 5 is VEGF.  The known concentrations are set forth on the x-axis, and the delta Ct on the y-axis, and the absorbance at 450 on the right hand y-axis.  Table 1 shows a comparison of the ELISA assay, the Immuno-PCR method, and the iaPCR method.  
“The data indicated that  the iaPCR method increased the LOD sensitivity by more than 100-fold with the same combination of ELISA antibodies. The standard curve of the quantitative iaPCR analysis of the rabbit antibody (Fig. 6a) and hVEGF (Fig. 6b) shows a correlation coefficient R>0.99. The dynamic range of the immuno-aptamer PCR method was observed over 4–5 orders of log magnitude, while that of the ELISA detection is generally 2 orders of  magnitude. The data revealed that the iaPCR method has the potential to expand the quantitative dynamic range by about 100- to 1,000-fold, with the original ELISA antibody combination and without any modification of the rabbit IgG. The only extra step is the optimization of the concentrations of the primers and the immuno-aptamer R18.” (P1094)

	This is equivalent to the EM fold change calculations as set forth in the independent claims.
	Yoshida discloses certain background corrections, calculations of Ct and standard deviations et al in the materials and methods as set forth above, however Yoshida does not specifically speak to identifying outliers, and determining linear range using weighted sums of normalized data, and then extending the range in two directions. 
	Goll et al. disclose the creation of a computer program for automatically analyzing real-time PCR data, such as that generated by the experiments of Yoshida.  Goll et al. discuss in detail how to determine the presence of background signals, and how to account for them using multiple statistical methods.  The methods of Goll are intended to determine whether uniform reaction efficiency both within a sample and across samples is the same.  One way of determining outliers is disclosed at page 2: “The simplest estimate of individual sample efficiency is calculated from the slope of the first part of the log-linear phase [4], and can be used for identification of outliers or correction of values from individual samples.”  The use of NLR, assuming a dynamic change in efficiency has the ability to generate estimates of initial copy number directly from the regression estimate, eliminating the need for standard curves. In the materials and methods section, the Regression models of Goll are detailed, including terms for background correction (EQ1) addressing baseline drift (EQ2), and the weighted analysis are disclosed.  EQ3 sets forth the weighting and ranking.  This sets forth the generation of a set of weights tailored to each specific reaction.  Absolute quantification is disclosed using EQ4 and 5.  Using known standards, and the conversion factor was calculated from the estimated F0.  Table 2 sets forth the variations obtained when adding one or more of the above calculations to the routine, baseline processing.  
	In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that: “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
Applying the KSR standard of obviousness to Yoshida and Goll we conclude that the combination of Goll’s thorough analysis of background correction, bias, and efficiency with the proximity binding assay of Yoshida represents a combination of known elements which yield the predictable result of data which represents the highest specificity and selectivity in the quantitation of the target protein. The use of the NLR analysis in the analysis of the PBA data generated by the methods of Yoshida in this combination would further serve to achieve the ability to determine whether each element of the analysis meets the requirements, or whether other primers, templates, or other elements should be studied for a redesign. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
	With respect to claims 23-24, 31-32 and 38-39, the processes of Goll et al account for removing outliers, and Yoshida provides calculations of SD values as in the Materials and Methods, as well as Results section. 
	With respect to claim 25, 33 and 40 Yoshida provides the calculation of the standard deviations are set forth in the section “detection sensitivity” on page 1094-1095. “The LOD was calculated as follows [25]: LOD = 3 x SD + S, where SD is the standard deviation of the background signals from
independent, triplicate measurements of the non-antigen control, and S is the non-antigen control signal.”
	With respect to claims 26 and 34, Goll teaches the weighted analysis as set forth. After determining a linear range, the line is extended in two directions, to the intercepts with both axes. (materials and methods)
	With respect to claims 27, 35 and 41,In Yoshida, the LP values are determined from the standard curves and standard linear regression calculations of template-free reactions. These types of values are also disclosed in Goll.
	With respect to claims 28-29, 36 and 42, in both Yoshida and Goll, calibration samples with relative protein quantities are known.  Confidence intervals are provided as shown in the figures.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Forina et al. 2007 Multivariate calibration. Journal of Chromatography A. 1158:61-93.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631